Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 4/6/2022 has been entered. Claims 1-19 are pending in the Application. Claim 20 has been canceled by the Applicant.

Priority
The Instant Application is a continuation of application No. 17180884, filed 2/22/2021, which is a continuation of application No. 16780838, filed 02/03/2020, which is a continuation of application No. 15098340 filed 4/16/2016, which is a continuation-in-part of application No. 13531465 filed 6/22/2012, which claims the benefit of U.S. provisional application No. 61/499,699 filed 6/22/2011. 
However, support for claims 1, 10, and 11 of the Instant Application is not found in non-provisional application 13531465 and provisional application 61499699. Claims 1, 10, and 11 contain language for “a touch-free sensor” and “the brightness control means configured to adjust a brightness of the light without being touched”. There is no mention of touch-free sensors in the parent Applications. Thus the Effective Filing Date for Claims 1, 10, and 11 their dependent claims will be taken as 4/16/2016, the filing date of the parent application 15098340, from which the Instant Application is a Continuation.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 recites the limitation “a brightness control means coupled to the pod, the brightness control means configured to adjust a brightness of the light without being touched. The ‘means … configured to’ coupled with functional language invokes a 112(f) interpretation of the limitation. The structure in the Specification that corresponds to this limitation is an IR sensor or an ultrasonic sensor, microwave sensor, optical sensor (¶ [0059]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al, US 2014/0191664 A1.
Regarding claim 1, Johnson discloses “A touch-free lighting system (11, Fig. 1B) comprising: a light (91, Fig. 1B); a battery housing (master control unit 31, Fig. 1B; ¶ [0045] for similar master control unit embodiment (¶ [0113] “features can be combined”) ); a pod (housing of remote control housing 61, Fig. 1B) coupled to the light and the battery housing (seen in Fig. 1B); and a touch-free sensor (sensor 65, ¶ [0058]; ¶ [0029] states the sensor can be infrared sensor) coupled to the pod (¶ [0058]), the touch-free sensor configured to adjust a brightness of the light when activated (¶ [0058, 0099]).
Regarding claim 2, Johnson discloses the invention of claim 1, as cited above, and further discloses “the touch-free sensor includes an infrared (IR) sensor having a field of view (¶ [0029], an infrared sensor would have an effective field of view in order to perform its function of sensing infrared).
Regarding claim 3, Johnson discloses the invention of claim 2, as cited above, and further discloses “the IR sensor is configured to be activated by a gesture of a part of a body (functional language, the language “configured to” indicates that the device only needs to be capable of being activated by a gesture of a part of a body; ¶ [0030], ¶ [0072] discloses hand gestures for a remote control of a similar embodiment (¶ [0113] “features can be combined”) .”
Regarding claim 4, Johnson discloses the invention of claim 2, as cited above, and further discloses “the IR sensor is configured to be activated by a hand gesture (functional language, the language “configured to” indicates that the device only needs to be capable of being activated by a hand gesture; ¶ [0030], ¶ [0072]).”
Regarding claim 5, Johnson discloses the invention of claim 4, as cited above, and further discloses “the hand gesture includes a wave (functional language, the language “configured to” indicates that the device only needs to be capable of being activated by a wave” ¶ [0030], ¶ [0072], a wave of the hand close to an IR sensor would trigger the IR sensor)”.
Regarding claim 6, Johnson discloses the invention of claim 2, as cited above, and further discloses “the IR sensor is configured to be activated by one or more fingers passed through the field of view (functional language, the language “configured to” indicates that the device only needs to be capable of being activated by a one or more fingers passing through” ¶ [0030], ¶ [0072], a finger close to an IR sensor would trigger the IR sensor)”. 
Regarding claim 8, Johnson discloses the invention of claim 2, as cited above, and further discloses “the IR sensor is configured to be activated by a part of a body held at a predetermined distance from the IR sensor (functional language, the language “configured to” indicates that the device only needs to be capable of being activated by a part of a body” ¶ [0030], ¶ [0072], hand gestures close to an IR sensor would trigger the IR sensor; the predetermined distance is the effective range of the IR sensor).”
Regarding claim 9, Johnson discloses the invention of claim 2, as cited above, and further discloses “the IR sensor is configured to be activated by a part of a body for a predetermined period of time in the field of view (functional language, the language “configured to” indicates that the device only needs to be capable of being activated by a part of a body”; ¶ [0085]; in addition, ¶ [0030], ¶ [0072], hand gestures close to an IR sensor would trigger the IR sensor; the predetermined period of the time is the time it takes to trigger the IR sensor).”
Regarding claim 10, Johnson discloses “A touch-free lighting system (11, Fig. 1B) comprising: a light (91, Fig. 1B); a battery housing (master control unit 31, Fig. 1B; ¶ [0045] for similar master control unit embodiment (¶ [0113] “features can be combined”) ); a pod (housing of remote control housing 61, Fig. 1B) coupled to the light and the battery housing (seen in Fig. 1B); and a brightness control means (sensor 65, ¶ [0058]; ¶ [0029] states the sensor can be infrared sensor) coupled to the pod (¶ [0058]), the brightness control means configured to adjust a brightness of the light when activated (¶ [0058, 0099]).

Regarding claim 11, Johnson discloses “A method of operating a touch-free lighting system, the method comprising: adjusting a brightness of a light by activating a touch-free sensor coupled to the light (Fig. 1b; ¶ [0099]).”
Regarding claim 12, Johnson discloses the invention of claim 11, as cited above, and further discloses “the touch-free sensor includes an infrared (IR) sensor having a field of view (¶ [0029], an infrared sensor would have an effective field of view in order to perform its function of sensing infrared).
Regarding claim 13, Johnson discloses the invention of claim 12, as cited above, and further discloses “activating the IR sensor includes gesturing with a part of the body (¶ [0085] “swiping”; ¶ [0030], ¶ [0072] discloses hand gestures for a remote control of a similar embodiment (¶ [0113] “features can be combined”) .”
Regarding claim 14, Johnson discloses the invention of claim 12, as cited above, and further discloses “activating the IR sensor includes using a hand gesture. (¶ [0085] “swiping”; ¶ [0030], ¶ [0072]).”
Regarding claim 15, Johnson discloses the invention of claim 14, as cited above, and further discloses “the hand gesture includes a wave ( ¶ [0085] “swiping”; ¶ [0030], ¶ [0072])”.
Regarding claim 16, Johnson discloses the invention of claim 12, as cited above, and further discloses “activating the IR sensor includes using passing one or more fingers through the field of view (¶ [0030], ¶ [0072])”. 
Regarding claim 18, Johnson discloses the invention of claim 12, as cited above, and further discloses “activating the IR sensor includes holding a part of a body at a predetermined distance from the IR sensor (¶ [0085]; in addition, ¶ [0030], ¶ [0072], hand gestures close to an IR sensor would trigger the IR sensor; the predetermined distance is the effective range of the IR sensor).”
Regarding claim 19, Johnson discloses the invention of claim 12, as cited above, and further discloses “activating the IR sensor includes holding a part of a body for a predetermined period of time in the field of view (¶ [0085]; in addition, ¶ [0030], ¶ [0072], hand gestures close to an IR sensor would trigger the IR sensor; the predetermined period of the time is the time it takes to trigger the IR sensor).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Alameh et al., US 2015/0022439 A1 .
Regarding claims 7 and 17, Johnson discloses the invention of claim 6 and 16, respectively, as cited above, except “the IR sensor is configured to count a number of fingers passed through the field of view”. Johnson discloses that different gestures can be used to effectuate control (¶ [0085]).
Alameh discloses a gesture based control of a device, utilizing infrared sensors, including counting the number of fingers (¶ [0033]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a finger counting control method, such as taught by Alameh, to the sensor as taught by Johnson. One of ordinary skill in the art would have been motivated to include a finger counting control method, for allowing for more complex control of the device (Alameh, ¶ [0033]) and allowing for more specific commands (Johnson, ¶ [0085]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gruhlke et al., US 2013/0181896 A1 discloses a light device that can be controlled by gestures that can be recognized such as hand swipes, hand blocking, scrolling, finger flexing, finger counting, wrist roll, two hand gestures, moving the hand or fingers along a direction normal to the display surface (¶ [0066, 0088]).
Meerbeek et al., US 2016/0150624 A1 discloses a system for proximity based lighting control.
Chen, US 2013/0293722 A1 discloses a light device that can be controlled by gestures
Van Endert et al., US 2010/0295481 A1 discloses gesture based control of light sources

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875